

	

		II

		109th CONGRESS

		1st Session

		S. 1852

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to reduce the

		  incentive to purchase larger and luxury motor vehicles.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Reducing the Incentives to Guzzle

			 Gas Act.

		2.Inclusion of

			 heavy vehicles in limitation on depreciation of certain luxury

			 automobiles

			(a)In

			 generalSection 280F(d)(5)(A) of the Internal Revenue Code of

			 1986 (defining passenger automobile) is amended—

				(1)by striking

			 clause (ii) and inserting the following new clause:

					

						(ii)(I)which is rated at 6,000

				pounds unloaded gross vehicle weight or less, or

							(II)which is rated at more than 6,000 pounds

				but not more than 14,000 pounds gross vehicle

				weight.

							,

				(2)by striking

			 clause (ii) in the second sentence and inserting clause

			 (ii)(I).

				(b)Exception for

			 vehicles used in farming businessSection 280F(d)(5)(B) of such

			 Code (relating to exception for certain vehicles) is amended by striking

			 and at the end of clause (ii), by redesignating clause (iii) as

			 clause (iv), and by inserting after clause (ii) the following new

			 clause:

				

					(iii)any vehicle

				used in a farming business (as defined in section 263A(e)(4),

				and

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to property

			 placed in service after the date of the enactment of this Act.

			3.Updated

			 depreciation deduction limits

			(a)In

			 generalSubparagraph (A) of section 280F(a)(1) of the Internal

			 Revenue Code of 1986 (relating to limitation on amount of depreciation for

			 luxury automobiles) is amended to read as follows:

				

					(A)LimitationThe

				amount of the depreciation deduction for any taxable year shall not exceed for

				any passenger automobile—

						(i)for the 1st

				taxable year in the recovery period—

							(I)described in

				subsection (d)(5)(A)(ii)(I), $4,000,

							(II)described in the

				second sentence of subsection (d)(5)(A), $5,000, and

							(III)described in

				subsection (d)(5)(A)(ii)(II), $6,000,

							(ii)for the 2nd

				taxable year in the recovery period—

							(I)described in

				subsection (d)(5)(A)(ii)(I), $6,400,

							(II)described in the

				second sentence of subsection (d)(5)(A), $8,000, and

							(III)described in

				subsection (d)(5)(A)(ii)(II), $9,600,

							(iii)for the 3rd

				taxable year in the recovery period—

							(I)described in

				subsection (d)(5)(A)(ii)(I), $3,850,

							(II)described in the

				second sentence of subsection (d)(5)(A), $4,800, and

							(III)described in

				subsection (d)(5)(A)(ii)(II), $5,775, and

							(iv)for each

				succeeding taxable year in the recovery period—

							(I)described in

				subsection (d)(5)(A)(ii)(I), $2,325,

							(II)described in the

				second sentence of subsection (d)(5)(A), $2,900, and

							(III)described in

				subsection (d)(5)(A)(ii)(II),

				$3,475.

							.

			(b)Years after

			 recovery periodSection 280F(a)(1)(B)(ii) of such Code is amended

			 to read as follows:

				

					(ii)LimitationThe

				amount treated as an expense under clause (i) for any taxable year shall not

				exceed for any passenger automobile—

						(I)described in

				subsection (d)(5)(A)(ii)(I), $2,325,

						(II)described in the

				second sentence of subsection (d)(5)(A), $2,900, and

						(III)described in

				subsection (d)(5)(A)(ii)(II),

				$3,475.

						.

			(c)Inflation

			 adjustmentSection 280F(d)(7) of such Code (relating to

			 automobile price inflation adjustment) is amended—

				(1)by striking

			 after 1988 in subparagraph (A) and inserting after

			 2006, and

				(2)by striking

			 subparagraph (B) and inserting the following new subparagraph:

					

						(B)Automobile

				price inflation adjustmentFor purposes of this paragraph—

							(i)In

				generalThe automobile price inflation adjustment for any

				calendar year is the percentage (if any) by which—

								(I)the average wage

				index for the preceding calendar year, exceeds

								(II)the average wage

				index for 2005.

								(ii)Average wage

				indexThe term average wage index means the average

				wage index published by the Social Security

				Administration.

							.

				(d)Effective

			 dateThe amendments made by this section shall apply to property

			 placed in service after the date of the enactment of this Act.

			4.Expensing

			 limitation for farm vehicles

			(a)In

			 generalParagraph (6) of section 179(b) of the Internal Revenue

			 Code of 1986 (relating to limitations) is amended to read as follows:

				

					(6)Limitation on

				cost taken into account for farm vehiclesThe cost of any vehicle

				described in section 280F(d)(5)(B)(iii) for any taxable year which may be taken

				into account under this section shall not exceed

				$30,000.

					.

			(b)Effective

			 dateThe amendment made by this section shall apply to property

			 placed in service after the date of the enactment of this Act.

			

